DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12, and 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 9; “transferring thermal energy from the encapsulated PCM to a heat dump” is unclear; whereas it cannot be ascertained if a heat dump is deemed to denote a physical structure or generally denotes ‘heat is dumped’ (i.e. dumped or exhausted to the ambient etc) since 125-fig. 1 or 225-Fig. 2 only depicts exhausted heat without a physical structure to receive the transferred or dumped heat.  Regarding Claim 16; “the measured temperature” is unclear; whereas a measured temperature has not been asserted.  Note: the claim does not specify pre-determined or measured temperature(s) of or at any particular location.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claim(s) 1, 4-11, 14, 16, 18 and 19, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Al-Hallaq 2014/0166232).
Regarding Claim(s) 1, 7, and 16; Al-Hallaq discloses an thermal management system (as set forth by abstract) for a heat source (as set forth by para.’s 0006 and 0023—whereas thermal energy from a heat/energy source is introduced into 12 and fluid thereof—claim 9), comprising: a fluid coolant (heat transfer fluid—para.’s 0021 and 0024); a pump (pump—24-Fig. 3); a heat exchanger (as constituted by thermal mass-12—as set forth by para.’s 0023-0024), wherein the heat exchanger comprises an encapsulated phase change material (PCM) through which the fluid coolant passes (encapsulated PCM--as set forth by para.’s 0035-0036; and where para. 0041 discloses the heat exchanger receives heat from the PCM’s circulating in the fluid conduit in the exchanger and dissipates heat to a heat dump—claim 9 defined by groundwater or soil), and a temperature control unit (TCU) through which the fluid coolant flows after the heat exchanger and before the heat source-claims 7 and 16 (as depicted by Fig. 3 whereas the fluid flows past the heat exchanger and before recirculation to the heat source; wherein a TCU constitutes control and circulation of the fluid as on, off, fast, slow dictated by controller-20, an operator or automatic thermostat—as set forth by para.’s 0024-0026, and 0030), wherein the TCU is adapted to heat the fluid coolant-claim 7 (as already set forth) and/or to activate a 4Docket No.: BAE.XA5339USPreliminary AmendmentTCU heat source—claims 16 to heat the fluid coolant to a pre-determined temperature if the measured temperature is below a pre-determined threshold—claims 7 and 16 (whereas the controller may control heat input from 18 which introduces thermal energy from the heat source into the fluid by actively monitoring heating and cooling systems and the heat source and selectively powering the energy/heat source—para.’s 0006, 0022-0026, and the controlled operation using and a thermostat to add or input thermal energy into the system to maintain a desired temperature —as further disclosed by para. 0040-0047).  Note: the claim does not specify pre-determined or measured temperature(s) of or at any particular location.

Regarding Claim(s) 4; 18 Al-Hallaq discloses the thermal management system according to claim(s) 1 or 18, wherein the encapsulated PCM is incorporated as particles, the heat exchanger comprising: a matrix of cavities (as constituted by the graphite matrix), incorporating the encapsulated PCM particles, through which the fluid coolant flows (as depicted by Fig. 3 –whereas the graphite matrix includes the PCM).  

Regarding Claim 5; Al-Hallaq discloses the thermal management system according to claim 1 wherein: the thermal management system is coupled to a fuel system for a device; and 2Docket No.: BAE.XA5339USPreliminary Amendmentthe fluid coolant is a fuel source for the device (as set forth by para.’s 0022-0023).  

Regarding Claim 6; Al-Hallaq discloses the thermal management system according to claim 1, wherein more than one type of PCM is used, each different type of PCM having a different melting point (as set forth by para.’s 0034 and 0035; whereas PCM’s include paraffins and metallic which may be used in combination which constitute different melting points, as further depicted by TABLE 3).  

Regarding Claim 8; the thermal management system according to claim 7, the TCU comprising: a thermometer to measure the temperature of the fluid coolant (whereas a thermostat constitutes having a thermometer); a TCU heat source; and a controller to activate the TCU heat source and heat the fluid coolant to a-the pre-determined temperature if the measured temperature is below a pre-determined threshold (as constituted by the controller comprising a micro-processor and/or a switch selectively powering the energy source—as set forth by para.’s 0025-0026 and the controlled operation using and a thermostat to add or input thermal energy into the system to maintain a desired temperature —as further disclosed by para. 0040-0047).  

Regarding Claims 9-11; the method steps are necessitated by the already disclosed structure of Al-Hallaq.

Regarding Claim 14; Al-Hallaq discloses the thermal management system according to claim 1, wherein the encapsulated PCM is incorporated as particles, the heat exchanger comprising a matrix of cavities incorporating the encapsulated PCM particles, through which the fluid coolant flows (as depicted by Fig. 3 –whereas the graphite matrix includes the PCM).  

Regarding Claim 19; the thermal management system according to claim 16, wherein: the heat exchanger comprises a porous mesh; the encapsulated PCM is incorporated as particles suspended in flow of the fluid coolant (whereas (as constituted via graphite matrix—as set forth by para.’s 0034-0035 and the PCM is in the fluid conduit—para. 0041).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 13, 15, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Al-Hallaq 2014/0166232) as applied to claim 1 above, in view of (Longis 2017/0219294).
Regarding Claim 13; Al-Hallaq discloses the thermal management system according to claim 1, wherein the encapsulated PCM is incorporated as particles, the heat exchanger comprising a porous matrix incorporating the encapsulated PCM particles, through which the fluid coolant flows (as set forth by para.’s 0034-0035 and 0040 whereas the PCM’s are in the lattice of the graphite matrix).  Except, Al-Hallaq does not explicitly disclose the porous matrix is foam.  However, Longis discloses a porous foam (whereas a metal foam or porous graphite block including PCM--is set forth by para. 0071, and further disclosing encapsulated PCM at para.’s 0015-0016), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the graphite matrix as a porous foam since it was known in the art that enhanced temperature homogenization of the PCM may be achieved according to a chosen function and desired application.

Regarding Claim(s) 15; Al-Hallaq discloses the thermal management system according to claim 1, wherein the encapsulated PCM is incorporated as particles, the heat exchanger comprising a matrix incorporating the encapsulated PCM particles, through which the fluid coolant flows (as depicted by Fig. 3 –whereas the graphite matrix includes the PCM), except, explicitly disclosing the matrix comprises a mesh.  Except, Al-Hallaq does not explicitly disclose the porous matrix is foam.  However, Longis discloses a porous foam (a sponge constitutes a mesh and including PCM--as set forth by para. 0071, and further disclosing encapsulated PCM at para.’s 0015-0016), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the graphite matrix as a mesh since it was known in the art that enhanced temperature homogenization of the PCM may be achieved according to a chosen function and desired application.
Regarding Claim 17; Al-Hallaq discloses the thermal management system according to claim 16, wherein the heat exchanger comprises a graphite matrix (as set forth by para. 0034-0035) incorporating the encapsulated PCM particles, through which the fluid coolant flows (as further set forth para.’s 0040—whereas the PCM’s are in the lattice of the graphite matrix).  Except, Al-Hallaq does not explicitly disclose the heat exchanger comprises a porous foam. However, Longis discloses a porous foam (whereas a metal foam or porous graphite block including PCM--is set forth by para. 0071, and further disclosing encapsulated PCM at para.’s 0015-0016), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the graphite matrix as a porous foam since it was known in the art that enhanced temperature homogenization of the PCM may be achieved according to a chosen function and desired application.

Allowable Subject Matter
8.	Claims 2-3, 12, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2; the thermal management system according to claim 1, wherein: the heat exchanger comprises a porous mesh; the encapsulated PCM is incorporated as particles suspended in flow of the fluid coolant; and the porous mesh gap size is smaller than the PCM particle size which constrains the PCM particles in a containment area, but through which the fluid coolant may flow. Regarding Claim 12; the method according to claim 9, wherein: the heat exchanger comprises a porous mesh; the encapsulated PCM is incorporated as particles suspended in flow of the fluid coolant; and the porous mesh gap size is smaller than the PCM particle size which constrains the PCM particles in a containment area, but through which the fluid coolant may flow. Regarding Claim 20; the thermal management system according to claim 16, wherein: the heat exchanger comprises a porous feature through which the fluid coolant flows; and the encapsulated PCM is incorporated as particles suspended in flow of the fluid coolant, the particles having a size that prevents them from passing through the porous feature. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY L SMITH/Primary Examiner, Art Unit 2835